DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 14-15, 17,  23 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Jia (US2008/0003155).
Bergeal teaches an oxidation catalyst comprising a platinum group metal (PGM) component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof; an alkaline earth metal component; a support material comprising a modified alumina incorporating a heteroatom component (claim 17, [0047]), wherein modified alumina incorporating a heteroatom component is alumina doped with silica in a more preferable amount of 4.5% to 15% by weight of silica  (claim 20, [0030]) and the catalyst being disposed in a  substrate ([0009], [0012], claim 17 and 20).  Bergeal further discloses the substrate is a -3 when the catalyst being used as diesel oxidation catalyst ([0039]).  Bergeal teaches the alkaline earth metal comprises  a single alkaline earth metal selected from the group consisting of Mg, Ca, Sr and Ba, or a combination of two or more thereof, most preferably the metal is Ba ([0018], [0019]), wherein  the amount of the alkaline earth metal component of 0.1 to 20% by weight, preferably 0.5 to 17.5% by weight, more preferably 1 to 15% by weight, and even more preferably 1.5 to 12.5% by weight ([0022]).
Bergeal also teaches the total amount of the PGM  component is more preferably 25 to 250 g ft-3 ([0049], [0050]). Bergeal also teaches such PGM component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof.  Therefore, it would have been obvious for one of ordinary skill in the art obvious to try Pt as PGM component because choosing Pt from a finite number of identified, predictable PGM component solution would have reasonable expectation of success for one of ordinary skill in the art for obtaining a desired oxidation catalyst as suggested by Bergeal. 
Regarding claim 1 , Bergeal does not expressly teach the catalytic region comprising 0.2 to 3% by weight bismuth or an oxide.
Jia teaches an engine exhaust catalyst containing precious metal nanoparticles (e.g platinum nanoparticles) promoted with bismuth  supported on an oxide carrier, preferably alumina (abstract, [0009]-[0012], [0014], [0040], [0041]), wherein the amount of bismuth in the catalyst is about 0.1% to about 20% by weight and is preferably from about 0.5% to about 8% by weight  ([0010], table 1-5). 

Regarding claim 14, such limitation has been met as discussed above. 
Regarding claim 15,  Bergeal further discloses the oxidation catalyst further comprises a hydrocarbon adsorbent ([0053]). 
Regarding claim 17  and 23 , Bergeal further discloses the catalytic region having  a plurality of layers,  e.g. first and second layer (reads onto the claimed second catalytic  region/zone and first catalytic region/zone)  wherein  the second layer may be disposed on a first layer ([0083]-[0086]).  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal ( US2015/0224478) in view of Jia (US2008/0003155) as applied above, and further in view of  Chandler (US2015/0176455). 
Regarding claim 28, Bergeal in view of Jia does not expressly teach the oxidation catalyst having PNA activity. 

It would have been obvious for one of ordinary skill in the art to include such zeolite comprising noble metal as a zeolite catalyst as shown by Chandler into the exhaust gas purification catalyst of Bergeal in view of Jia because by doing so can help provide a purification catalyst being used as cold start concept catalyst as suggested by Chandler ([0016],[0125],  [0179]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 14-15, 17, 23, 28 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1, 8-16, 20-22 and 26   of copending Application No.  16/225, 652  in view of  Bergeal ( US2015/0224478).   Co-pending application ‘652 teaches a substantially the same catalyst composition as that of instantly claimed except the catalytic region comprising an alkaline earth metal in amount of 0.1 to 5% by weight, support material in total amount of 0.2 to 2.5 g in-3, PGM   -3,   but such limitations are taught by Bergeal ([0018]-[0019], [0022], [0039], [0049], [0050]). It would have been obvious for one of ordinary skill in the art to adopt such alkaline earth metal and its content,  support material total amount and PGM total loading as shown by Bergeal to modify the catalyst composition of co-pending application ‘652 because by doing so can help provide an oxidation catalyst having advantageous oxidizing activity, particularly low CO T50 and  for intended usage as suggested by Bergeal ([0017], [0039], [0050]). 
This is a provisional nonstatutory double patenting rejection.
Claim 1 and 14-15, 17, 23, 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7, 10-16, 18-20, 24 and  37-38  of co-pending Application No.  16/227,159 in view of Chandler (US2015/0176455). Co-pending application ‘159 teaches a substantially the same catalyst composition as that of instantly claimed expect the catalytic region comprising 0.1 to 5% by weight alkaline earth metal, or support material in total amount of 0.2 to 2.5 g in-3,  however, Chandler teaches alkaline earth  metal such  as Mg, Ca, Sr or Ba. can be included in the catalyst ([0152]-[0153]).  Chandler also teaches the oxidation catalyst comprises a total amount of support material  preferably 0.2 to 3.8 g in-3 ([0134])
 It would have been obvious for one of ordinary skill in the art to  include alkali metal for helping providing an oxidation catalyst being used for lean NOx trap catalyst as suggested by Chandler ([0016],[0152]- [0153]).  It would have been obvious for one of ordinary skill in the art to adopt 0.1 to 5% by weight of alkaline earth metal via routine optimization for help obtaining an oxidation catalyst with desired lean NOX trapping.  It would have been obvious for one of ordinary skill in the art to adopt such well known . 
This is a provisional nonstatutory double patenting rejection.
Claim 1 and 14-15, 17, 23, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18  of U.S. Patent No. 9527034 in view of Bergeal ( US2015/0224478). US’034 teaches a substantially the same catalyst composition as that of instantly claimed except the catalytic region comprising 0.1 to 5% by weight of alkaline earth metal, or support material in total amount of 0.2 to 2.5 g in-3 but such limitations are taught by Bergeal ([0018]-[0019], [0022], [0039]).  It would have been obvious for one of ordinary skill in the art to adopt such amount of  alkaline earth metal as shown by Bergeal to modify the catalyst composition of US ‘034 because by doing so can help provide an oxidation catalyst having advantageous oxidizing activity, particularly low CO T50 as suggested by Bergeal ([0017]). It would have been obvious for one of ordinary skill in the art to adopt such support material  loading as shown by Bergeal to modify the catalyst composition of co-pending application ‘652 because by doing so can help provide an oxidation  catalyst for intended usage as suggested by Bergeal ([0017], [0039]). 

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2016 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9527034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimers for  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application S/N 16/225,652 and  16/227,159 have been reviewed and they does not comply with 37 CFR 1.321 as specified on Terminal Disclaimer review decision on 08/31/2021. 

Response to Arguments
Applicant’s arguments filed on 06/16/2021 and 06/25/2021 have been fully considered but are moot  in view of current rejections. 
In response to applicant’s arguments about Bergeal not teaching the claimed Pt/Pd  weight ratio being 25:1 to 5:1,  it is noted that  instant claim 1 recites a list of alternatively useable PGM member, including Pt or Pt and Pd having certain weight ratio of  Pt/P, where Bergeal already teaches PGM component can be Pt as set forth in the rejections. 
In response to applicant’s arguments about instant example 12, 14 and 16-17 showing  lower light-off temperature as compared to example 11 disclosed catalyst (having no alkaline earth metal element), to example 15 ( having no bismuth),  it is noted that Bergeal already teaches a  substantially the same catalyst composition having same or substantially the same alkaline earth metal element as that of instantly claimed, therefore,  example 11 disclosed catalyst appears not represent the scope of the closet prior art.   Jia teaches bismuth can be added into a platinum and alkaline earth metal containing exhaust gas catalyst to  reduce CO oxidation temperature for platinum catalyst supported onto alumina ([0030], table 1).  Hence, such alleged improved results are predicted from applied Jia’s reference.   It would have been obvious for one of ordinary skill in the art to adopt a suitable amount of such bismuth via 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Oger to US2008/0256935 discloses an exhaust gas catalyst comprising both Pt and Pd supported on the same support wherein the weight ratio of Pt/Pd is 5:1 to 1:5. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.